NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

CODY CONROY and HS., a pseudonym,

Plaintiffs,

Civil Action No. 19-9452 (MAS) (TJB)
v.

MEMORANDUM OPINION
LACEY TOWNSHIP SCHOOL DISTRICT
et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Lacey Township School District (“School
District”), Gregory Brandis (“Brandis”), Craig Wigley (“Wigley”), Mark Angelo (“Angelo”),
Craig Cicardo (“Cicardo”), and John Does 1-10’s (collectively, “Defendants”) Partial Motion to
Dismiss Plaintiffs Cody Conroy (“Conroy”) and H.S.’s (collectively, “Plaintiffs” Complaint.
(ECF No. 7.) Plaintiffs opposed (ECF No. 8), and Defendanis replied (ECF No. 9). The Court has
carefully considered the parties’ submissions and decides the matter without oral argument
pursuant to Local Civil Rule 78.1. For the reasons set forth below, the Court grants Defendants’
Partial Motion to Dismiss.

I. BACKGROUND

Plaintiffs are two recent high school graduates who were twelfth grade students at Lacey

Township High School (“School”) in Ocean County, New Jersey, at the time of the dispute.

(Compl. §{] 22-23, ECF No. 1.) On Saturday, March 10, 2018, Plaintiffs visited a shooting range
to practice shooting firearms that they assert were “legally purchased and properly permitted.” (Id.
{ 25.) Sometime that afternoon, Conroy and H.S. both posted pictures of firearms on Snapchat.!
(Id. J§ 28, 35.)

The following Monday, March 12, 2018, the School District allegedly received a report
from a parent of another student at the School in which the parent related that the picture H.S.
posted on Snapchat made her child “nervous to come to school.” (Jd. § 27.) Cicardo, the School’s
Anti-Bullying Specialist, and Angelo, the School’s Assistant Principal, met with H.S. to discuss
the picture. (/d. J 28.) Although the picture H.S. posted was no longer accessible via Snapchat,
H.S. had saved a copy of the picture, which he shared with Cicardo, Angelo, and other school
administrators. (/d. {] 28-29.) That same day, Cicardo also removed Conroy from his classes and
questioned him in Angelo’s office about the picture H.S. posted. (Jd. { 34.) Conroy admitted to
posting two pictures of firearms with accompanying captions. (/d. §] 35-36.) Conroy had saved
copies of the pictures on his phone, which he showed to Angelo. (/d.) Both H.S. and Conroy were
punished with a “three-day in-school suspension and one Saturday detention” for posting the
pictures. (/d. § 38.)

Plaintiffs served their three-day in-school suspensions. (/d. ] 40.) The School District later
rescinded their Saturday detention obligations and, on the final day of their suspensions, Wigley,
the School District’s Superintendent, informed them that the District would “expung[e]” the
records of their discipline. (/d.) Plaintiffs maintain, however, that other students had already
learned of their punishment through the news media coverage of the incident. (Jd. 4 41.)

Plaintiffs filed a Complaint on April 10, 2019. In Count I, Plaintiffs bring claims under 42

U.S.C. §§ 1983, 1988 for alleged First Amendment violations. (/d. JJ 43-48.) In Count II, Plaintiffs

 

' Snapchat is a social media application that allows a user to share pictures.

2
challenge the School’s Code of Conduct as vague and overbroad. (/d. §§ 49-52.) In Count III,
Plaintiffs allege that Defendants’ conduct violated their right to free speech as guaranteed by
Article 1, Paragraph 6 of the New Jersey Constitution. (/d. §§ 53-56.) Finally, in Count IV,
Plaintiffs contend that Defendants’ punishment of Plaintiffs exceeded their statutory authority to
discipline students for off-campus conduct as permissible under N.J. Stat. Ann. § 18A:37-2 and
N.J. Admin. Code § 6A:16-7.5. (Id. 99 57-64.)

Plaintiffs seek a declaratory judgment that Defendants’ conduct violated Plaintiffs’ rights
to free speech under the First Amendment and the New Jersey Constitution. Plaintiffs also seek
injunctive relief to (1) compel the School to “place a corrective statement in [Plaintiffs’] student
records files noting that they were unconstitutionally disciplined and [that] their free speech rights
were violated”; (2) prevent Defendants from punishing other students for “constitutionally
protected speech that occurs off school grounds, outside school hours, and not at school-related
events”; (3) compel the School to revise its Code of Conduct to state that the School has “no
authority to regulate, discipline, or punish students based on their constitutionally protected speech
that occurs off school grounds, outside school hours, and not at school related events,” or
alternatively that the School “does not punish constitutionally protected speech that does not cause
a material and substantial disruption to the school.” (See id. § 64.) Plaintiffs also seek
compensatory damages and costs. (See id.)

Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), Defendants seek to
dismiss Plaintiffs’ claims insofar as they seek injunctive or declaratory relief, Plaintiffs’ Count IV
predicated on a violation of N.J. Stat. Ann. § 18A:37-2 and N.J. Admin. Code § 6A:16-7.5, and
Plaintiffs’ vagueness and overbreadth claims under the First Amendment and the New Jersey

Constitution. Plaintiffs concede that they lack standing to seek injunctive relief. (Pls.’ Opp’n Br.
6-7, ECF No. 8.) Plaintiffs also concede that they cannot state a claim under N.J. Stat. Ann.
§ 18A:37-2 and its implementing regulation, N.J. Admin. Code § 6A:16-7.5, because neither of
those provisions authorizes a private cause of action for damages. (See id. at 8 n.1.) Plaintiffs,
however, oppose Defendants’ motion to dismiss their First Amendment vagueness and
overbreadth claims. (See generally Pls.’ Opp’n Br.)
Il. LEGAL STANDARD

“Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). On a motion to dismiss for
failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6), the “defendant bears
the burden of showing that no claim has been presented.” Hedges v. United States, 404 F.3d 744,
750 (3d Cir. 2005) (citation omitted). |

A district court conducts a three-part analysis when considering a motion to dismiss
pursuant to Rule 12(b)(6). See Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). First, the

eee

court must “‘tak[e] note of the elements a plaintiff must plead to state a claim.” Jd. (quoting
Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Second, the court must “review[] the complaint to
strike conclusory allegations.” Jd. The court must accept as true all of the plaintiff's well-pleaded
factual allegations and “construe the complaint in the light most favorable to the plaintiff.” Fowler
v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted). In doing so, however,
the court is free to ignore legal conclusions or factually unsupported accusations that merely state

“the-defendant-unlawfully-harmed-me.” Jgbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

Finally, the court must determine whether “the facts alleged in the complaint are sufficient to show
that the plaintiff has a “plausible claim for relief.’” Fowler, 578 F.3d at 211 (quoting Jgbal, 556
U.S. at 679). A facially plausible claim “allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Jd. at 210 (quoting Iqbal, 556 U.S. at 678).

Il. DISCUSSION

The Court must consider the text of a regulation to determine whether it is overbroad and
vague. A regulation of speech is overbroad and “can be struck down entirely if it proscribes a
significant amount of constitutionally protected speech.” Sypniewski v. Warren Hills Reg’l Bd. of
Educ., 307 F.3d 243, 258 (3d Cir. 2002). Because of the potential chilling effect on free speech, a
regulation “can be found unconstitutionally overbroad if there is a likelihood that the statute’s very
existence will inhibit free expression to a substantial extent.” /d. (internal quotations omitted). But
even in the context of First Amendment challenges, the Supreme Court’s decisions have
“recognized that the overbreadth doctrine is strong medicine[,] . .. employed . . . with hesitation,
and then only as a last resort.” L.A. Police Dep’t v. United Reporting Publ’g Corp., 528 U.S. 32,
39 (1999) (internal quotations omitted). As such, a regulation will not be susceptible to a facial
overbreadth challenge “unless the overbreadth is ‘substantial in relation to the [regulation’s]
plainly legitimate sweep.”” Sypniewski, 307 F.3d at 259 (quoting Broadrick v. Oklahoma, 413 U.S.
601, 615 (1973)).

A regulation of speech is invalidated as overbroad “if no reasonable limiting construction
is available that would render the policy constitutional.” Jd. “[E]very reasonable construction must
be resorted to, in order to save a statute from unconstitutionality.” Jd. (quoting Saxe v. State Coll.
Area Sch. Dist., 240 F.3d 200, 215 (3d Cir. 2001)). The Court’s inquiry, therefore, is “whether the
relatively broad language of the [Code of Conduct] can reasonably be viewed narrowly enough to

avoid any overbreadth problem.” /d.
The First Amendment vagueness test also requires a court to review the language of the
challenged regulation for unconstitutional ambiguity. For a regulation to survive a vagueness
challenge, it must “set out [the proscribed conduct] in terms that the ordinary person exercising
ordinary common sense can sufficiently understand and comply with, without sacrifice to the
public interest.” Jd. at 266 (quoting U.S. Civil Serv. Comm'n v. Nat’l Ass’n of Letter Carriers, 413
U.S. 548, 579 (1973)). “For public elementary and secondary school disciplinary rules, the
language . . . [must be] specific enough to give fair notice to the students and to provide school
officials with standards by which to enforce the policy.” Jd. at 267.

It is clear from the relevant Supreme Court and Third Circuit authority that the Court must
consider the precise text of a regulation to decide a First Amendment vagueness and overbreadth
challenge. The Court cannot determine whether a reasonable construction of a regulation exists to
resolve an overbreadth challenge without considering the text of the regulation. The Court must
likewise be able to consult the language of a regulation to determine whether it is sufficiently
specific to survive a vagueness challenge.

Plaintiffs’ vagueness and overbreadth claims, therefore, cannot survive Defendants’ Partial
Motion to Dismiss because Plaintiffs failed to quote the Code of Conduct’s specific language that
they claim is overbroad and vague within the Complaint.’ Plaintiffs’ Complaint highlights the
perceived effect of the Code of Conduct, but the Complaint fails to identify the exact language that

this Court must scrutinize. Plaintiffs’ inclusion of the challenged text of the Code of Conduct in

 

* Other courts have similarly declined to consider vagueness and overbreadth claims when
plaintiffs have failed to identify the specific language they are challenging. See Willman v. U.S.
Ofc. of Atty. Gen., No. 19-10360, 2019 WL 2402940, at *6 (E.D. Mich. June 7, 2019); McCloud
v. United States, No. 04-1721, 2015 WL 224990, at *12 (E.D. Mo. Jan 15, 2015).
their opposition brief? cannot cure this deficiency in their pleadings, as “it is axiomatic that the
complaint may not be amended by the briefs in opposition to a motion to dismiss.” Pa. ex rel.
Zimmerman v. Pepsico, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (quoting Car Carriers, Inc. v. Ford
Motor Corp., 745 F.2d 1101, 1107 (7th Cir. 1984)).

Both parties agree, however, that “if the Court believes that Plaintiffs’ complaint needs to
specifically quote the Student Code of Conduct,” the Court should grant Plaintiffs leave to amend
their Complaint. (Pls.’ Opp’n Br. 9 n.2.; see Defs.’ Reply Br. 4 (“The Court should also dismiss
Count II without prejudice and allow [P]laintiffs to identify the provision they claim is overbroad
and vague.”).) The Court, therefore, grants Plaintiffs leave to file an amended complaint that cites
the specific language of the School’s Code of Conduct they are challenging.

IV. CONCLUSION

In sum, the Court (1) dismisses Plaintiffs’ Complaint insofar as it seeks injunctive and
declaratory relief; (2) dismisses Count IV; and (3) dismisses Count II and grants Plaintiffs leave
to amend the Complaint. The Court will enter an order consistent with this Memorandum Opinion.

s/ Michael A. Shipp

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

Dated: January 31, 2020

 

3 In their Opposition Brief, Plaintiffs identify the language from, and provide a hyperlink to, the
Code of Conduct that they are challenging. (Pls.’ Opp’n Br. 8 n.2.) Defendants contend that the
link refers to a policy adopted in May 2019 after Plaintiffs had already graduated, although they
concede that “certain language may be identical.” (Defs.’ Reply Br. 2.) Defendants further assert
that the quoted language Plaintiffs provide contains inaccuracies and is misleading. (Id. at 2-3.)

7
